
Exhibit 10.1





 
______________________________________________________________________________
______________________________________________________________________________


 
 
INSITUFORM TECHNOLOGIES, INC.
 
(a Delaware corporation)
 
9,000,000 Shares of Class A Common Stock
 
PURCHASE AGREEMENT
 
 
Dated:  February 10, 2009
 
______________________________________________________________________________
______________________________________________________________________________



 
 
 

--------------------------------------------------------------------------------

 





INSITUFORM TECHNOLOGIES, INC.
(a Delaware corporation)
9,000,000 Shares of Class A Common Stock
(Par Value $0.01 Per Share)
PURCHASE AGREEMENT
 
February 10, 2009
 
MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith Incorporated
  as Representative of the several Underwriters
4 World Financial Center
New York, New York  10080
 
Ladies and Gentlemen:
 
 Insituform Technologies, Inc., a Delaware corporation (the “Company”), confirms
its agreement with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and each of the other Underwriters named in
Schedule A hereto (collectively, the “Underwriters,” which term shall also
include any underwriter substituted as hereinafter provided in Section 10
hereof), for whom Merrill Lynch is acting as representative (in such capacity,
the “Representative”), with respect to the issue and sale by the Company, and
the purchase by the Underwriters, acting severally and not jointly, of the
respective numbers of shares of Class A Common Stock, par value $0.01 per share
(“Common Stock”), of the Company set forth in Schedule A hereto, and with
respect to the grant by the Company to the Underwriters, acting severally and
not jointly, of the option described in Section 2(b) hereof to purchase all or
any part of 1,350,000 additional shares of Common Stock to cover overallotments,
if any.  The aforesaid 9,000,000 shares of Common Stock (the “Initial
Securities”) to be purchased by the Underwriters and all or any part of the
1,350,000 shares of Common Stock subject to the option described in Section 2(b)
hereof (the “Option Securities”) are hereinafter called, collectively, the
“Securities.”
 
The Company understands that the Underwriters propose to make a public offering
of the Securities as soon as the Representative deems advisable after this
Agreement has been executed and delivered.
 
The Company has filed with the Securities and Exchange Commission (the
“Commission”) a shelf registration statement on Form S-3 (No. 333-154716),
including the related preliminary prospectus or prospectuses, covering the
registration of the Securities under the Securities Act of 1933, as amended (the
“1933 Act”).  Promptly after execution and delivery of this Agreement, the
Company will prepare and file a prospectus in accordance with the provisions of
Rule 430B (“Rule 430B”) of the rules and regulations of the Commission under the
1933 Act (the “1933 Act Regulations”) and paragraph (b) of Rule 424 (“Rule
424(b)”) of the 1933 Act Regulations.  Any information included in such
prospectus that was omitted from such registration statement at the time it
became effective but that is deemed to be part of and included in such
registration statement pursuant to Rule 430B is referred to as “Rule 430B
Information.”  Each prospectus used in connection with the offering of the
Securities that omitted Rule 430B Information is herein called a “preliminary
prospectus.”  Such registration statement, at any given time, including the
amendments thereto to such time, the exhibits and any schedules thereto at such
time, the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the 1933 Act at such time and the documents otherwise deemed to
be a part thereof or included therein by 1933 Act Regulations, is herein called
the “Registration Statement.” The Registration Statement at the time it
 

 
 
 

--------------------------------------------------------------------------------

 
 
originally became effective is herein called the “Original Registration
Statement.”  The final prospectus in the form first furnished to the
Underwriters for use in connection with the offering of the Securities, together
with the documents incorporated by reference therein pursuant to Item 12 of Form
S-3 under the 1933 Act at the time of the execution of this Agreement and any
preliminary prospectuses that form a part thereof, are herein collectively
called the “Prospectus.”  For purposes of this Agreement, all references to the
Registration Statement, any preliminary prospectus, the Prospectus or any
amendment or supplement to any of the foregoing shall be deemed to include the
copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”).
 
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement, any preliminary prospectus or the Prospectus (or other references of
like import) shall be deemed to mean and include all such financial statements
and schedules and other information which is incorporated by reference in or
otherwise deemed by 1933 Act Regulations to be a part of or included in the
Registration Statement, any preliminary prospectus or the Prospectus, as the
case may be; and all references in this Agreement to amendments or supplements
to the Registration Statement, any preliminary prospectus or the Prospectus
shall be deemed to mean and include the filing of any document under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), which is
incorporated by reference in or otherwise deemed by 1933 Act Regulations to be a
part of or included in the Registration Statement, such preliminary prospectus
or the Prospectus, as the case may be.
 
       SECTION 1.           Representations and Warranties.
 
(a)           Representations and Warranties by the Company.  The Company
represents and warrants to each Underwriter as of the date hereof, as of the
Applicable Time referred to in Section 1(a)(ii) hereof, as of the Closing Time
referred to in Section 2(c) hereof, and as of each Date of Delivery (if any)
referred to in Section 2(b) hereof, and agrees with each Underwriter, as
follows:
 
(i)            Registration Requirements. At the time of filing the Original
Registration Statement and at the date hereof, the Company met and meets the
requirements for use of Form S-3 under the 1933 Act.
 
(ii)           Registration Statement, Prospectus and Disclosure at Time of
Sale.  The Original Registration Statement became effective on November 14,
2008, and any post-effective amendment thereto has become effective.  No stop
order suspending the effectiveness of the Registration Statement has been issued
under the 1933 Act and no proceedings for that purpose have been instituted or
are pending or, to the knowledge of the Company, are contemplated by the
Commission, and any request on the part of the Commission for additional
information has been complied with.
 
Any offer that is a written communication relating to the Securities made prior
to the filing of the Original Registration Statement by the Company or any
person acting on its behalf (within the meaning, for this paragraph only, of
Rule 163(c) of the 1933 Act Regulations) has been filed with the Commission in
accordance with the exemption provided by Rule 163 of the 1933 Act Regulations
(“Rule 163”) and otherwise complied with the requirements of Rule 163, including
without limitation the legending requirement, to qualify such offer for the
exemption from Section 5(c) of the 1933 Act provided by Rule 163.
 
       At the respective times the Original Registration Statement and each
amendment thereto became effective, at each deemed effective date with respect
to the Underwriters pursuant to Rule 430B(f)(2) of the 1933 Act Regulations and
at the Closing Time (and, if any Option Securities are purchased, at the Date of
Delivery), the Registration Statement complied and will
 

 
 
 

--------------------------------------------------------------------------------

 

comply in all material respects with the requirements of the 1933 Act and the
1933 Act Regulations and did not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.
 
      Neither the Prospectus nor any amendments or supplements thereto, at the
time the Prospectus or any such amendment or supplement was issued and at the
Closing Time (and, if any Option Securities are purchased, at the Date of
Delivery), included or will include an untrue statement of a material fact or
omitted or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
Each preliminary prospectus (including the prospectus or prospectuses filed as
part of the Original Registration Statement or any amendment thereto) complied
when so filed in all material respects with the 1933 Act Regulations and each
preliminary prospectus and the Prospectus delivered to the Underwriters for use
in connection with this offering was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.
 
As of the Applicable Time, neither (x) the Issuer General Use Free Writing
Prospectus(es) (as defined below) issued at or prior to the Applicable Time, the
Statutory Prospectus (as defined below) and the information included on Schedule
B hereto, all considered together (collectively, the “General Disclosure
Package”), nor (y) any individual Issuer Limited Use Free Writing Prospectus (as
defined below), when considered together with the General Disclosure Package,
included any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
As used in this subsection and elsewhere in this Agreement:
 
“Applicable Time” means 7:00 a.m. (Eastern time) on February 11, 2009 or such
other time as agreed by the Company and Merrill Lynch.
 
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), relating to the
Securities that (i) is required to be filed with the Commission by the Company,
(ii) is a “road show that is a written communication” within the meaning of Rule
433(d)(8)(i), whether or not required to be filed with the Commission or (iii)
is exempt from filing pursuant to Rule 433(d)(5)(i) because it contains a
description of the Securities or of the offering that does not reflect the final
terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).
 
“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule E hereto.
 
“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.
 
“Statutory Prospectus” as of any time means the prospectus relating to the
Securities that is included in the Registration Statement immediately prior to
that time, including any document incorporated by reference therein and any
preliminary or other prospectus deemed to be a part thereof.
 

 
 
 

--------------------------------------------------------------------------------

 

 
Each Issuer Free Writing Prospectus, as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Securities or
until any earlier date that the issuer notified or notifies Merrill Lynch as
described in Section 3(e), did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein and any preliminary or other
prospectus deemed to be a part thereof that has not been superseded or modified.
 
The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus made in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through Merrill
Lynch expressly for use therein.
 
(iii)           Incorporated Documents.  The documents incorporated or deemed to
be incorporated by reference in the Registration Statement and the Prospectus
(the “Incorporated Documents”) that have been filed on or before the date hereof
were timely filed with the Commission, except to the extent that late filings
have been waived by the Commission. The Incorporated Documents, at the time they
were or hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the Commission thereunder (the “1934 Act Regulations”), and, when
read together with the other information in the Prospectus, (a) at the time the
Original Registration Statement became effective, (b) at the earlier of the time
the Prospectus was first used and the date and time of the first contract of
sale of Securities in this offering and (c) at the Closing Time (and if any
Option Securities are purchased, at the Date of Delivery), did not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
 
(iv)           Independent Accountants.  To the knowledge of the Company, the
accountants who certified the financial statements and supporting schedules
included in the Registration Statement are independent public accountants as
required by the 1933 Act and the 1933 Act Regulations.
 
(v)           Financial Statements.  The financial statements included in the
Registration Statement, the General Disclosure Package and the Prospectus,
together with the related financial statement schedules and notes, present
fairly the financial position of the Company and its consolidated subsidiaries
at the dates indicated and the statements of operations, stockholders’ equity
and cash flows of the Company and its consolidated subsidiaries for the periods
specified; said financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved.  The supporting schedules, if any, present
fairly in accordance with GAAP the information required to be stated
therein.  The selected financial data and the summary financial information
included in the General Disclosure Package and the Prospectus present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements included in the Registration Statement. The
financial statements, if any, included in the Registration Statement, General
Disclosure Package and the Prospectus with respect to acquired companies
pursuant to Rule 3-05 of Regulation S-X of the 1933 Act Regulations, together
with the related financial statement schedules and notes, present fairly the
financial position of any such acquired company at the dates indicated and the
statements of operations, stockholders’
 

 
 
 

--------------------------------------------------------------------------------

 

equity and cash flows of such acquired company for the periods specified. The
pro forma financial statements and the related notes thereto, if any, included
in the Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the bases described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein.  All disclosures contained in the
Registration Statement, the General Disclosure Package or the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G under the 1934 Act
and Item 10 of Regulation S-K of the 1933 Act Regulations, to the extent
applicable.
 
(vi)           Backlog. The information related to the Company’s backlog
included in the Registration Statement, the General Disclosure Package and the
Prospectus is based on reasonable assumptions made by the Company and accurately
reflects in all material respects the backlog of the Company and its
consolidated subsidiaries at the dates indicated and for the periods specified.
 
(vii)           No Material Adverse Change in Business.  Since the respective
dates as of which information is given in the Registration Statement, the
General Disclosure Package or the Prospectus, except as otherwise stated
therein, (A) there has been no material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”), (B) there has been no material loss or interference with the Company’s
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, nor has there been any change in the capital stock of the Company,
(C) there have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its subsidiaries considered as one
enterprise, and (D) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.
 
(viii)          Good Standing of the Company.  The Company has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Delaware and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
General Disclosure Package and the Prospectus and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.
 
(ix)           Good Standing of Subsidiaries.  Each “significant subsidiary” of
the Company (as such term is defined in Rule 1-02 of Regulation S-X of the 1933
Act Regulations) (each a “Subsidiary” and, collectively, the “Subsidiaries”) has
been duly organized and is validly existing in good standing under the laws of
the jurisdiction of its organization, has organizational power and authority to
own, lease and operate its properties and to conduct its business as described
in the General Disclosure Package and the Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
 

 
 
 

--------------------------------------------------------------------------------

 

otherwise disclosed in the Registration Statement, all of the issued and
outstanding capital stock of each such Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity; none of the outstanding
shares of capital stock of any Subsidiary was issued in violation of the
preemptive or similar rights of any security holder of such Subsidiary.  The
only subsidiaries of the Company are the subsidiaries listed on Schedule C.
 
(x)           Capitalization.  The authorized, issued and outstanding capital
stock of the Company is as set forth in the General Disclosure Package and the
Prospectus in the column entitled “Actual” under the caption “Capitalization”
(except for subsequent issuances, if any, pursuant to this Agreement, pursuant
to reservations, agreements or employee benefit plans referred to in the General
Disclosure Package and the Prospectus or pursuant to the exercise of convertible
securities or options referred to in the General Disclosure Package and the
Prospectus).  The shares of issued and outstanding capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of the preemptive or other similar rights of any
security holder of the Company.
 
(xi)           Authorization of Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company.
 
(xii)           Authorization and Description of Securities.  The Securities
have been duly authorized for issuance and sale to the Underwriters pursuant to
this Agreement and, when issued and delivered by the Company pursuant to this
Agreement against payment of the consideration set forth herein, will be validly
issued, fully paid and non-assessable; the Common Stock conforms to all
statements relating thereto contained in the General Disclosure Package and the
Prospectus; the description of the Common Stock contained in the Prospectus
conforms to the instruments defining the rights of holders of the Common Stock;
no holder of the Securities will be subject to personal liability by reason of
being such a holder; and the issuance of the Securities is not subject to the
preemptive or other similar rights of any security holder of the Company.
 
(xiii)           Absence of Defaults and Conflicts.  Neither the Company nor any
of its subsidiaries is in violation of its amended and restated certificate of
incorporation or by-laws or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”) except for such violations or defaults that would
not result in a Material Adverse Effect; and the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein and in the Registration Statement (including the issuance
and sale of the Securities and the use of the proceeds from the sale of the
Securities as described in the General Disclosure Package and the Prospectus
under the caption “Use of Proceeds”) and compliance by the Company with its
obligations hereunder have been duly authorized by all necessary corporate
action and do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any subsidiary pursuant to, the Agreements and Instruments (except
for such conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not result in a Material Adverse Effect), nor will such
action result in
 

 
 
 

--------------------------------------------------------------------------------

 

any violation of the provisions of the amended and restated certificate of
incorporation or by-laws of the Company or any subsidiary or any applicable law,
statute, rule, regulation, judgment, order, writ or decree of any government,
government instrumentality or court, domestic or foreign, having jurisdiction
over the Company or any subsidiary or any of their assets, properties or
operations.  As used herein, a “Repayment Event” means any event or condition
which gives the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any subsidiary.
 
(xiv)           Absence of Labor Dispute.  No labor dispute with the employees
of the Company or any subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.
 
(xv)           Absence of Proceedings.  There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any subsidiary, which is
required to be disclosed in the Registration Statement, the General Disclosure
Package or the Prospectus (other than as disclosed therein), or which would
reasonably be expected to result in a Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder; the
aggregate of all pending legal or governmental proceedings to which the Company
or any subsidiary is a party or of which any of their respective property or
assets is the subject which are not described in the Registration Statement,
including ordinary routine litigation incidental to the business, could not
reasonably be expected to result in a Material Adverse Effect.
 
(xvi)           Accuracy of Exhibits.  There are no contracts or documents which
are required to be described in the Registration Statement, the General
Disclosure Package, the Prospectus or the documents incorporated by reference
therein or to be filed as exhibits thereto which have not been so described and
filed as required.
 
(xvii)           Possession of Intellectual Property.  The Company or its
subsidiaries are the exclusive owners of the entire right, title and interest in
and to the intellectual property owned by the Company or any of its subsidiaries
and material to their business (the “Owned Intellectual Property”), and have a
valid license to use the intellectual property that is licensed or sublicensed
to the Company or any of its subsidiaries and material to their business (the
“Licensed Intellectual Property” and, together with the Owned Intellectual
Property, the “Intellectual Property”).  The Company or its subsidiaries are
entitled to use all Intellectual Property in the continued operation of the
business without limitation, subject only to the terms of the licenses relating
to the Licensed Intellectual Property.  The Owned Intellectual Property and, to
the best of the Company’s knowledge, the Licensed Intellectual Property have not
been adjudged invalid or unenforceable in whole or in part, and are valid and
enforceable.  The expiration of any patents, patent rights, trademarks, service
marks, trade names or copyrights would not reasonably be expected to result in a
Material Adverse Effect that is not otherwise disclosed in the Registration
Statement, the General Disclosure Package or the Prospectus.
 
(xviii)            No Infringement of Intellectual Property. Except as would not
reasonably be expected to result in a Material Adverse Effect, the conduct of
the Company’s or its subsidiaries’
 

 
 
 

--------------------------------------------------------------------------------

 
 
business as currently conducted or proposed to be conducted does not infringe or
misappropriate the intellectual property of any third party.  No material
actions or proceedings alleging any of the foregoing are pending, and no claim
has been asserted or, to the knowledge of the Company, threatened against the
Company or any of its subsidiaries alleging any of the foregoing that would
reasonably be expected to result in a Material Adverse Effect.  To the knowledge
of the Company, no person is engaging in any activity that infringes the Owned
Intellectual Property that would result in a Material Adverse Effect. No Owned
Intellectual Property is subject to any outstanding decree, order, injunction,
judgment or ruling restricting the Owned Intellectual Property or that would
impair the validity or enforceability of the Owned Intellectual Property, except
for any such decree, order, injunction, judgment or writing that would not
result in a Material Adverse Effect.
 
(xix)           Absence of Manipulation.  Neither the Company nor any affiliate
of the Company has taken, nor will the Company or any affiliate take, directly
or indirectly, any action which is designed to or which has constituted or which
would reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.
 
(xx)           Absence of Further Requirements.  No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency is necessary or
required for the performance by the Company of its obligations hereunder, in
connection with the offering, issuance or sale of the Securities hereunder or
the consummation of the transactions contemplated by this Agreement, except such
as have been already obtained or as may be required under the 1933 Act or the
1933 Act Regulations or state securities laws.
 
(xxi)           Possession of Licenses and Permits.  The Company and its
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them, except where the failure so to
possess would not, singly or in the aggregate, result in a Material Adverse
Effect; the Company and its subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, singly or in the aggregate, result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect; and neither the Company nor any
of its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect.
 
(xxii)            Title to Property.  The Company and its subsidiaries have good
and marketable title to all real property owned by the Company and its
subsidiaries and good title to all other properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind except such as (a) are described in the
General Disclosure Package and the Prospectus or (b) do not, singly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; and all of the leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties described in
the General Disclosure Package and the Prospectus, are in full force and effect,
and neither the
 

 
 
 

--------------------------------------------------------------------------------

 

Company nor any subsidiary has any notice of any material claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any
subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.
 
(xxiii)                      Investment Company Act.  The Company is not
required, and upon the issuance and sale of the Securities as herein
contemplated and the application of the net proceeds therefrom as described in
the General Disclosure Package and the Prospectus will not be required, to
register as an “investment company” under the Investment Company Act of 1940, as
amended (the “1940 Act”).
 
(xxiv)                      Environmental Laws.  Except as described in the
Registration Statement and the General Disclosure Package and except as would
not, singly or in the aggregate, result in a Material Adverse Effect, (A)
neither the Company nor any of its subsidiaries is in violation of any federal,
state, local or foreign statute, law, rule, regulation, ordinance, code, policy
or rule of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) to the knowledge of the Company,
there are no events or circumstances that would reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its subsidiaries relating to Hazardous Materials
or any Environmental Laws.
 
(xxv)                      Accounting Controls and Disclosure Controls.  The
Company and each of its subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (1) transactions are
executed in accordance with management’s general or specific authorization; (2)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(3) access to assets is permitted only in accordance with management’s general
or specific authorization; and (4) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Except as described in the General
Disclosure Package and the Prospectus, since the end of the Company’s most
recent audited fiscal year, there has been (I) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (II) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
 
The Company and its consolidated subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company
 

 
 
 

--------------------------------------------------------------------------------

 

in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.
 
(xxvi)                      Compliance with the Sarbanes-Oxley Act.  There is
and has been no failure on the part of the Company or any of the Company’s
directors or officers, in their capacities as such, to comply in all material
respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.
 
(xxvii)                      Pending Proceedings and Examinations.  The
Registration Statement is not the subject of a pending proceeding or examination
under Section 8(d) or 8(e) of the 1933 Act, and the Company is not the subject
of a pending proceeding under Section 8A of the 1933 Act in connection with the
offering of the Securities.
 
(xxviii)                      Payment of Taxes.  All United States federal
income tax returns of the Company and its subsidiaries required by law to be
filed have been filed and all taxes shown by such returns or otherwise assessed,
which are due and payable, have been paid, except assessments against which
appeals have been or will be promptly taken and as to which adequate reserves
have been provided.  The United States federal income tax returns of the Company
through the fiscal year ended December 31, 2005 have been settled and there is
no outstanding assessment in connection therewith.  The Company and its
subsidiaries have filed all other tax returns that are required to have been
filed by them pursuant to applicable foreign, state, local or other law except
insofar as the failure to file such returns would not result in a Material
Adverse Effect, and has paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Company and its subsidiaries, except for such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
the Company in respect of any income and corporation tax liability for any years
not finally determined are adequate to meet any assessments or re-assessments
for additional income tax for any years not finally determined, except to the
extent of any inadequacy that would not result in a Material Adverse Effect.
 
(xxvii)                      Insurance.  The Company and its subsidiaries carry
or are entitled to the benefits of insurance, with financially sound and
reputable insurers, in such amounts and covering such risks as is generally
maintained by companies of established repute engaged in the same or similar
business, and all such insurance is in full force and effect.  The Company has
no reason to believe that it or any subsidiary will not be able (A) to renew its
existing insurance coverage as and when such policies expire or (B) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Effect. Neither of the Company nor any subsidiary has been
denied any insurance coverage which it has sought or for which it has applied.
 
(xxviii)                      Statistical and Market-Related Data.  Any
statistical and market-related data included in the Registration Statement, the
General Disclosure Package and the Prospectus are based on or derived from
sources that the Company believes to be reliable and accurate, and, if required,
the Company has obtained the written consent to the use of such data from such
sources.
 
(xxix)                      Foreign Corrupt Practices Act.   Neither the Company
nor, to the knowledge of the Company, any director, officer, agent, employee,
affiliate or other person acting on behalf of
 

 
 
 

--------------------------------------------------------------------------------

 

the Company or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in the
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company and
to the knowledge of the Company, its affiliates have conducted their businesses
in compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure and which are reasonable expected to continue to
ensure, continued compliance therewith.
 
(xxx)                      Money Laundering Laws.  The operations of the Company
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.
 
(xxxi)                      OFAC.  Neither the Company nor, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or person acting
on behalf of the Company is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
(b)           Representations and Warranties by the Company with Respect to the
Corrpro Business.  The Company represents and warrants to each Underwriter as of
the date hereof, as of the Applicable Time referred to in Section 1(a)(ii)
hereof, as of the Closing Time referred to in Section 2(c) hereof, and as of
each Date of Delivery (if any) referred to in Section 2(b) hereof, and agrees
with each Underwriter, with respect to the business to be acquired by the
Company (the “Corrpro Business”) pursuant to an agreement and plan of merger,
dated February 1, 2009, by and among the Company, First Down Acquisition
Corporation and Corrpro Companies, Inc. (“Corrpro”), as follows:
 
(i)           Description of Corrpro Business.  The description of the Corrpro
Business contained in the Registration Statement is accurate in all material
respects.
 
(ii)           No Material Adverse Change in Business.  Since September 30,
2008, except as otherwise stated in the Registration Statement, the General
Disclosure Package or the Prospectus, (A) there has been no material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Corrpro Business, whether or not arising in
the ordinary course of business (a “Corrpro Material Adverse Effect”), (B) there
has been no material loss or interference with the Corrpro Business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, and (C)
there have been no transactions entered into by Corrpro or any of its
subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Corrpro Business.
 

 
 
 

--------------------------------------------------------------------------------

 

 
(iii)           Absence of Defaults and Conflicts.  Neither Corrpro or any of
its subsidiaries is in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument with respect to the Corrpro Business, or to which
any of the property or assets of the Corrpro Business is subject, except for
such defaults that would not result in a Corrpro Material Adverse Effect; and
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated herein and in the Registration Statement will
not result in any violation of any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Corrpro Business or any
of its assets, properties or operations.
 
(iv)           Absence of Proceedings.  There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Corrpro Business, which is required to be
disclosed in the Registration Statement, the General Disclosure Package or the
Prospectus (other than as disclosed therein), or which would reasonably be
expected to result in a Corrpro Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder; the
aggregate of all pending legal or governmental proceedings involving the Corrpro
Business or of which any of its property or assets is the subject which are not
described in the Registration Statement, including ordinary routine litigation
incidental to the business, could not reasonably be expected to result in a
Corrpro Material Adverse Effect.
 
(v)           Title to Property.  As of the time of the closing of the
acquisition of the Corrpro Business by the Company, the Corrpro Business will
have good and marketable title to all real property owned by the Corrpro
Business and good title to all other properties owned by it, in each case, free
and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind except such as (a) are described in the
General Disclosure Package or the Prospectus or (b) do not, singly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Corrpro
Business.  All of the leases and subleases material to the Corrpro Business, and
under which the Corrpro Business holds properties described in the General
Disclosure Package and the Prospectus, are in full force and effect, and neither
the Company nor any subsidiary has any notice of any material claim of any sort
that has been asserted by anyone adverse to the rights of the Corrpro Business
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Corrpro Business to the continued possession of
the leased or subleased premises under any such lease or sublease.
 
(vi)           Compliance with Laws.  The Corrpro Business is, to the knowledge
of the Company, in compliance with the requirements of all laws, regulations and
orders applicable to the Corrpro Business, including but not limited to
Environmental Laws, and has filed all notices, reports, documents or other
information required to be filed thereunder, except where the failure to comply
with such requirement or make such filing would not reasonably be expected to
have a Corrpro Material Adverse Effect.  Except as described in the Registration
Statement and the General Disclosure Package and except as would not, singly or
in the aggregate, result in a
 

 
 
 

--------------------------------------------------------------------------------

 

Corrpro Material Adverse Effect, (A) there are no pending or, to the knowledge
of the Company, threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Corrpro Business and (B) to the knowledge of the Company, there are
no events or circumstances that might reasonably be expected to form the basis
of an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting the Corrpro
Business relating to Hazardous Materials or any Environmental Laws.
 
(c)           Representations and Warranties by the Company with Respect to the
Bayou Business.  The Company represents and warrants to each Underwriter as of
the date hereof, as of the Applicable Time referred to in Section 1(a)(ii)
hereof, as of the Closing Time referred to in Section 2(c) hereof, and as of
each Date of Delivery (if any) referred to in Section 2(b) hereof, and agrees
with each Underwriter, with respect to the business to be acquired by the
Company (the “Bayou Business”) pursuant to an asset purchase agreement, dated
January 31, 2009 (the “Bayou Agreement”), by and among the Company, TBC
Acquisition Corp. and The Bayou Companies, L.L.C. (“Bayou”), as follows:
 
(i)           Description of Bayou Business.  The description of the Bayou
Business contained in the Registration Statement is accurate in all material
respects.
 
(ii)           No Material Adverse Change in Business.  Since September 30,
2008, except as otherwise stated in the Registration Statement, the General
Disclosure Package or the Prospectus, (A) there has been no material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Bayou Business, whether or not arising in
the ordinary course of business (a “Bayou Material Adverse Effect”), (B) there
has been no material loss or interference with the Bayou Business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, and (C)
there have been no transactions entered into by Bayou or any of its
subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Bayou Business.
 
(iii)           Absence of Defaults and Conflicts.  Neither Bayou or any of its
subsidiaries is in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease or other agreement or
instrument with respect to the Bayou Business, or to which any of the property
or assets of the Bayou Business is subject, except for such defaults that would
not result in a Bayou Material Adverse Effect; and the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein and in the Registration Statement will not result in any
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Bayou Business or any of its assets,
properties or operations.
 
(iv)           Absence of Proceedings.  There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Bayou Business, which is required to be
disclosed in the Registration Statement, the General Disclosure Package or the
Prospectus (other than as disclosed therein), or which would reasonably be
expected to result in a Bayou Material Adverse Effect, or which would reasonably
be expected to materially and adversely affect the properties or assets thereof
or the consummation of the transactions contemplated in this Agreement or the
performance by the
 

 
 
 

--------------------------------------------------------------------------------

 

Company of its obligations hereunder; the aggregate of all pending legal or
governmental proceedings involving the Bayou Business or of which any of its
property or assets is the subject which are not described in the Registration
Statement, including ordinary routine litigation incidental to the business,
could not reasonably be expected to result in a Bayou Material Adverse Effect.
 
(v)           Title to Property.  As of the time of the closing of the
acquisition of the Bayou Business by the Company (the “Bayou Closing”), the
Bayou Business will have good and marketable title to all real property owned by
the Bayou Business and good title to all other properties owned by it, in each
case, free and clear of all mortgages, pledges, liens, security interests,
claims, restrictions or encumbrances of any kind except such as (a) are
described in the General Disclosure Package or the Prospectus or (b) do not,
singly or in the aggregate, materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Bayou Business.  All of the leases and subleases material to the Bayou Business,
and under which the Bayou Business holds properties described in the General
Disclosure Package and the Prospectus, are in full force and effect (except for
certain exceptions thereto that Bayou will correct at or before the time of the
Bayou Closing, unless the parties to the Bayou Agreement agree otherwise), and
neither the Company nor any subsidiary has any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Bayou
Business under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Bayou Business to the continued possession of the
leased or subleased premises under any such lease or sublease.
 
(vi)           Compliance with Laws.  The Bayou Business is, to the knowledge of
the Company, in compliance with the requirements of all laws, regulations and
orders applicable to the Bayou Business, including but not limited to
Environmental Laws, and has filed all notices, reports, documents or other
information required to be filed thereunder, except where the failure to comply
with such requirement or make such filing would not reasonably be expected to
have a Bayou Material Adverse Effect.  Except as described in the Registration
Statement and the General Disclosure Package and except as would not, singly or
in the aggregate, result in a Bayou Material Adverse Effect, (A) there are no
pending or, to the knowledge of the Company, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Bayou Business and (B) to the knowledge of the
Company, there are no events or circumstances that might reasonably be expected
to form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Bayou Business relating to Hazardous Materials or any
Environmental Laws.
 
(d)           Officer’s Certificates.  Any certificate signed by any officer of
the Company or any of its subsidiaries delivered to the Representative or to
counsel for the Underwriters shall be deemed a representation and warranty by
the Company to each Underwriter as to the matters covered thereby.
 
SECTION 2.              Sale and Delivery to Underwriters; Closing.
 
(a)           Initial Securities.  On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company agrees to sell to each Underwriter, and each Underwriter,
severally and not jointly, agrees to purchase from the Company, at the price per
share set forth in Schedule D, the number of Initial Securities set forth in
Schedule A opposite the name of such Underwriter, plus any additional number of
Initial Securities which such Underwriter may become obligated to purchase
pursuant to the provisions of Section 10 hereof.
 

 
 
 

--------------------------------------------------------------------------------

 

(b)           Option Securities.  In addition, on the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company hereby grants an option to the
Underwriters to purchase, severally and not jointly, up to an additional
1,350,000 shares of Common Stock at the price per share set forth in Schedule D,
less an amount per share equal to any dividends or distributions declared by the
Company and payable on the Initial Securities but not payable on the Option
Securities.  The option hereby granted will expire 30 days after the date hereof
and may be exercised in whole or in part from time to time only for the purpose
of covering overallotments which may be made in connection with the offering and
distribution of the Initial Securities upon notice by Merrill Lynch to the
Company setting forth the number of Option Securities as to which the several
Underwriters are then exercising the option and the time and date of payment and
delivery for such Option Securities.  Any such time and date of delivery (a
“Date of Delivery”) shall be determined by Merrill Lynch, but shall not be later
than seven full business days after the exercise of said option, nor in any
event prior to the Closing Time, as hereinafter defined.  If the option is
exercised as to all or any portion of the Option Securities, each of the
Underwriters, acting severally and not jointly, will purchase that proportion of
the total number of Option Securities then being purchased which the number of
Initial Securities set forth in Schedule A opposite the name of such Underwriter
bears to the total number of Initial Securities, subject in each case to such
adjustments as Merrill Lynch in its discretion shall make to eliminate any sales
or purchases of fractional shares.
 
(c)           Payment.  Payment of the purchase price for, and delivery of
certificates for, the Initial Securities shall be made at the offices of Winston
& Strawn LLP, 35 West Wacker Drive, Chicago, Illinois 60601, or at such other
place as shall be agreed upon by the Representative and the Company, at 9:00
A.M. (Eastern time) on the third (fourth, if the pricing occurs after 4:30 P.M.
(Eastern time) on any given day) business day after the date hereof (unless
postponed in accordance with the provisions of Section 10), or such other time
not later than ten business days after such date as shall be agreed upon by the
Representative and the Company (such time and date of payment and delivery being
herein called “Closing Time”).
 
In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representative
and the Company, on each Date of Delivery as specified in the notice from the
Representative to the Company.
 
Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representative for the respective accounts of the Underwriters of certificates
for the Securities to be purchased by them.  It is understood that each
Underwriter has authorized the Representative, for its account, to accept
delivery of, receipt for, and make payment of the purchase price for, the
Initial Securities and the Option Securities, if any, which it has agreed to
purchase.  Merrill Lynch, individually and not as representative of the
Underwriters, may (but shall not be obligated to) make payment of the purchase
price for the Initial Securities or the Option Securities, if any, to be
purchased by any Underwriter whose funds have not been received by the Closing
Time or the relevant Date of Delivery, as the case may be, but such payment
shall not relieve such Underwriter from its obligations hereunder.
 
(d)           Denominations; Registration.  Certificates for the Initial
Securities and the Option Securities, if any, shall be in such denominations and
registered in such names as the Representative may request in writing at least
one full business day before the Closing Time or the relevant Date of Delivery,
as the case may be.  The certificates for the Initial Securities and the Option
Securities, if any, will be made available for examination and packaging by the
Representative in The City of New York not later than 10:00 A.M. (Eastern time)
on the business day prior to the Closing Time or the relevant Date of Delivery,
as the case may be.
 

 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 3.            Covenants of the Company.  The Company covenants with each
Underwriter as follows:
 
(a)           Compliance with Securities Regulations and Commission
Requests.  The Company, subject to Section 3(b), will comply with the
requirements of Rule 430B and will notify the Representative immediately, and
confirm the notice in writing, (i) when any post-effective amendment to the
Registration Statement or new registration statement relating to the Securities
shall become effective, or any supplement to the Prospectus or any amended
Prospectus shall have been filed, (ii) of the receipt of any comments from the
Commission, (iii) of any request by the Commission for any amendment to the
Registration Statement or the filing of a new registration statement or any
amendment or supplement to the Prospectus or any document incorporated by
reference therein or otherwise deemed to be a part thereof or for additional
information, (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or such new registration
statement or of any order preventing or suspending the use of any preliminary
prospectus, or of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceedings for any of such purposes or of any examination pursuant to Section
8(e) of the 1933 Act concerning the Registration Statement and (v) if the
Company becomes the subject of a proceeding under Section 8A of the 1933 Act in
connection with the offering of the Securities.  The Company will effect the
filings required under Rule 424(b), in the manner and within the time period
required by Rule 424(b) (without reliance on Rule 424(b)(8)), and will take such
steps as it deems necessary to ascertain promptly whether the form of prospectus
transmitted for filing under Rule 424(b) was received for filing by the
Commission and, in the event that it was not, it will promptly file such
prospectus.  The Company will make every reasonable effort to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment.
 
(b)           Filing of Amendments and Exchange Act Documents.  The Company will
give the Representative notice of its intention to file or prepare any amendment
to the Registration Statement or new registration statement relating to the
Securities or any amendment, supplement or revision to either any preliminary
prospectus relating to the Securities (including any prospectus included in the
Original Registration Statement or amendment thereto at the time it became
effective) or to the Prospectus, whether pursuant to the 1933 Act, the 1934 Act
or otherwise, and the Company will furnish the Representative with copies of any
such documents a reasonable amount of time prior to such proposed filing or use,
as the case may be, and will not file or use any such document to which the
Representative or counsel for the Underwriters shall object.  The Company has
given the Representative notice of any filings made pursuant to the 1934 Act or
1934 Act Regulations within 48 hours prior to the execution of this Agreement;
and the Company will give the Representative notice of its intention to make any
such filing from the execution of this Agreement to the Closing Time and will
furnish the Representative with copies of any such documents a reasonable amount
of time prior to such proposed filing and will not file or use any such document
to which the Representative or counsel for the Underwriters shall object.
 
(c)           Delivery of Registration Statements.  The Company has furnished or
will deliver to the Representative and counsel for the Underwriters, without
charge, signed copies of the Original Registration Statement and of each
amendment thereto (including exhibits filed therewith or incorporated by
reference therein and documents incorporated or deemed to be
 

 
 
 

--------------------------------------------------------------------------------

 

incorporated by reference therein or otherwise deemed to be a part thereof) and
signed copies of all consents and certificates of experts, and will also deliver
to the Representative, without charge, a conformed copy of the Original
Registration Statement and of each amendment thereto (without exhibits) for each
of the Underwriters.  The copies of the Original Registration Statement and each
amendment thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.
 
(d)           Delivery of Prospectuses.  The Company has delivered to each
Underwriter, without charge, as many copies of each preliminary prospectus as
such Underwriter reasonably requested, and the Company hereby consents to the
use of such copies for purposes permitted by the 1933 Act.  The Company will
furnish to each Underwriter, without charge, during the period when the
Prospectus is required to be delivered under the 1933 Act, such number of copies
of the Prospectus (as amended or supplemented) as such Underwriter may
reasonably request.  The Prospectus and any amendments or supplements thereto
furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.
 
(e)           Continued Compliance with Securities Laws.  The Company will
comply with the 1933 Act and the 1933 Act Regulations and the 1934 Act and the
1934 Act Regulations so as to permit the completion of the distribution of the
Securities as contemplated in this Agreement and in the Prospectus.  If at any
time when a prospectus is required by the 1933 Act to be delivered in connection
with sales of the Securities, any event shall occur or condition shall exist as
a result of which it is necessary, in the opinion of counsel for the
Underwriters or for the Company, to amend the Registration Statement or amend or
supplement the Prospectus in order that the Prospectus will not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading in the light of the
circumstances existing at the time it is delivered to a purchaser, or if it
shall be necessary, in the opinion of such counsel, at any such time to amend
the Registration Statement or to file a new registration statement or amend or
supplement the Prospectus in order to comply with the requirements of the 1933
Act or the 1933 Act Regulations, the Company will promptly prepare and file with
the Commission, subject to Section 3(b), such amendment, supplement or new
registration statement as may be necessary to correct such statement or omission
or to comply with such requirements, the Company will use its best efforts to
have such amendment or new registration statement declared effective as soon as
practicable (if it is not an automatic shelf registration statement with respect
to the Securities) and the Company will furnish to the Underwriters such number
of copies of such amendment, supplement or new registration statement as the
Underwriters may reasonably request.  If at any time following issuance of an
Issuer Free Writing Prospectus there occurred or occurs an event or development
as a result of which such Issuer Free Writing Prospectus conflicted or would
conflict with the information contained in the Registration Statement (or any
other registration statement relating to the Securities) or the Statutory
Prospectus or any preliminary prospectus or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
will promptly notify Merrill Lynch and will promptly amend or supplement, at its
own expense, such Issuer Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission.
 
(f)           Blue Sky Qualifications.  The Company will use its best efforts,
in cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
(domestic or foreign) as the Representative may
 

 
 
 

--------------------------------------------------------------------------------

 

designate and to maintain such qualifications in effect for a period of not less
than one year from the date hereof; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.
 
(g)           Rule 158.  The Company will timely file such reports pursuant to
the 1934 Act as are necessary in order to make generally available to its
security holders as soon as practicable an earning statement for the purposes
of, and to provide to the Underwriters the benefits contemplated by, the last
paragraph of Section 11(a) of the 1933 Act and Rule 158 thereunder.
 
(h)           Use of Proceeds.  The Company will use the net proceeds received
by it from the sale of the Securities in the manner specified in the Prospectus
under “Use of Proceeds.”
 
(i)           Listing.  The Company will use its best efforts to effect and
maintain the quotation of the Securities on the NASDAQ Global Select Market.
 
(j)           Restriction on Sale of Securities.  During a period of 90 days
from the date of the Prospectus, the Company will not, without the prior written
consent of Merrill Lynch, (i) directly or indirectly, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any share of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or file any registration
statement under the 1933 Act with respect to any of the foregoing or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise.  The foregoing sentence shall not apply to (A)
the Securities to be sold hereunder, (B) any shares of Common Stock issued by
the Company upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof and referred to in the Prospectus
(including the information incorporated therein by reference), (C) any shares of
Common Stock issued or options to purchase Common Stock to be granted pursuant
to existing employee benefit plans of the Company referred to in the Prospectus
or (D) any shares of Common Stock to be issued pursuant to any non-employee
director stock plan, employee stock purchase plan or dividend reinvestment
plan.  Notwithstanding the foregoing, if (1) during the last 17 days of the
90-day restricted period the Company issues an earnings release or material news
or a material event relating to the Company occurs or (2) prior to the
expiration of the 90-day restricted period, the Company announces that it will
release earnings results or becomes aware that material news or a material event
will occur during the 16-day period beginning on the last day of the 90-day
restricted period, the restrictions imposed in this clause (j) shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.
 
(k)           Reporting Requirements.  The Company, during the period when the
Prospectus is required to be delivered under the 1933 Act, will file all
documents required to be filed with the Commission pursuant to the 1934 Act
within the time periods required by the 1934 Act and the 1934 Act Regulations.
 
(l)           Issuer Free Writing Prospectuses.  The Company represents and
agrees that, unless it obtains the prior consent of the Representative, and each
Underwriter represents and agrees that, unless it obtains the prior consent of
the Company and the Representative, it has not made and
 

 
 
 

--------------------------------------------------------------------------------

 

will not make any offer relating to the Securities that would constitute an
“issuer free writing prospectus,” as defined in Rule 433, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission.  Any such free writing prospectus
consented to by the Representative or by the Company and the Representative, as
the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.”  The Company represents that it has treated or agrees that it will
treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433,  and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping.
 
SECTION 4.              Payment of Expenses.    Expenses. The Company will pay
or cause to be paid all expenses incident to the performance of its obligations
under this Agreement, including (i) the preparation, printing and filing of the
Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment thereto, (ii) the preparation, issuance
and delivery of the certificates for the Securities to the Underwriters,
including any stock or other transfer taxes and any stamp or other duties
payable upon the sale, issuance or delivery of the Securities to the
Underwriters, (iii) the fees and disbursements of the Company’s counsel,
accountants and other advisors, (iv) the qualification of the Securities under
securities laws in accordance with the provisions of Section 3(f) hereof,
including filing fees, (v) the printing and delivery to the Underwriters of
copies of each preliminary prospectus, any Permitted Free Writing Prospectus and
the Prospectus and any amendments or supplements thereto and any costs
associated with electronic delivery of any of the foregoing by the Underwriters
to investors, (vi) the fees and expenses of any transfer agent or registrar for
the Securities, (vii) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the Securities, including without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any other
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
other consultants, and the cost of aircraft and other transportation chartered
in connection with the road show and (viii) the fees and expenses incurred in
connection with the inclusion of the Securities in the Nasdaq Global Select
Market.
 
(a)           Termination of Agreement.  If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5, Section 9(a)(i)
or Section 11 hereof, the Company shall reimburse the Underwriters for all of
their out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for the Underwriters.
 
SECTION 5.           Conditions of Underwriters’ Obligations.  The obligations
of the several Underwriters hereunder are subject to the accuracy of the
representations and warranties of the Company contained in Section 1 hereof or
in certificates of any officer of the Company or any subsidiary of the Company
delivered pursuant to the provisions hereof, to the performance by the Company
of its covenants and other obligations hereunder, and to the following further
conditions, unless otherwise agreed to or waived by the Representative in
writing:
 
(a)           Effectiveness of Registration Statement; Filing of
Prospectus.  The Registration Statement has become effective and at Closing Time
no stop order suspending the effectiveness of the Registration Statement shall
have been issued under the 1933 Act or proceedings therefor initiated or
threatened by the Commission, and any request on the part of the Commission for
additional information shall have been complied with to the reasonable
satisfaction of counsel to the Underwriters.  A prospectus containing the Rule
430B Information shall have been filed with the Commission in the manner and
within the time period required by Rule 424(b) without reliance on Rule
424(b)(8) (or a post-effective amendment providing such information shall have
been filed and become effective in accordance with the requirements of Rule
430B).
 

 
 
 

--------------------------------------------------------------------------------

 

 
(b)           Opinion of Counsel for the Company.  At Closing Time, the
Representative shall have received the favorable opinion, dated as of Closing
Time, of Thompson Coburn LLP, counsel for the Company, in form and substance
satisfactory to counsel for the Underwriters, together with signed or reproduced
copies of such letter for each of the other Underwriters to the effect set forth
in Exhibit A hereto and to such further effect as counsel to the Underwriters
may reasonably request.
 
(c)           Opinion of Counsel for the Underwriters.  At Closing Time, the
Representative shall have received the favorable opinion, dated as of Closing
Time, of Winston & Strawn LLP, counsel for the Underwriters, together with
signed or reproduced copies of such letter for each of the other Underwriters
with respect to the matters set forth in clauses (i), (ii), (v), (vi) (solely as
to preemptive or other similar rights arising by operation of law or under the
amended and restated certificate of incorporation or by-laws of the Company),
(viii) through (x), inclusive, (xii), (xiv) (solely as to the information in the
Prospectus under “Description of Capital Stock – Common Stock”) and the
penultimate paragraph of Exhibit A hereto.  In giving such opinion such counsel
may rely, as to all matters governed by the laws of jurisdictions other than the
law of the State of New York and the federal law of the United States, upon the
opinions of counsel satisfactory to the Representative.  Such counsel may also
state that, insofar as such opinion involves factual matters, they have relied,
to the extent they deem proper, upon certificates of officers of the Company and
its subsidiaries and certificates of public officials.
 
(d)           Material Adverse Change; Officers’ Certificate.  At Closing Time,
there shall not have been, since the date hereof, since the Applicable Time or
since the respective dates as of which information is given in the Prospectus or
the General Disclosure Package, any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, and the
Representative shall have received a certificate of the President or a Vice
President of the Company and of the chief financial or chief accounting officer
of the Company, dated as of Closing Time, to the effect that (i) there has been
no such material adverse change, (ii) the representations and warranties in
Section 1 hereof are true and correct with the same force and effect as though
expressly made at and as of Closing Time, (iii) the Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to Closing Time, and (iv) no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or are pending or, to their knowledge,
contemplated by the Commission.
 
(e)           Accountant’s Comfort Letters.
 
(i)           At the time of the execution of this Agreement, the Representative
shall have received from PricewaterhouseCoopers LLP a letter dated such date, in
form and substance satisfactory to the Representative, together with signed or
reproduced copies of such letter for each of the other Underwriters containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Preliminary Prospectus Supplement of the Company dated February 2, 2009 (the
“Preliminary Prospectus Supplement”).
 

 
 
 

--------------------------------------------------------------------------------

 

(ii)           At the time of the execution of this Agreement, the
Representative shall have received from Grant Thornton LLP a letter dated such
date, in form and substance satisfactory to the Representative, together with
signed or reproduced copies of such letter for each of the other Underwriters
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Registration
Statement and the Preliminary Prospectus Supplement pertaining to Corrpro
Companies, Inc. and its subsidiaries.
 
(iii)           At the time of the execution of this Agreement, the
Representative shall have received from Castaing, Hussey & Lolan, LLC a letter
dated such date, in form and substance satisfactory to the Representative,
together with signed or reproduced copies of such letter for each of the other
Underwriters containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the
Registration Statement and the Preliminary Prospectus Supplement.
 
(iv)           At the time of the execution of this Agreement, the
Representative shall have received from UHY LLP a letter dated such date, in
form and substance satisfactory to the Representative, together with signed or
reproduced copies of such letter for each of the other Underwriters containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Preliminary Prospectus Supplement.
 
(f)           Bring-down Comfort Letters.
 
(i)           At Closing Time, the Representative shall have received from
PricewaterhouseCoopers LLP a letter, dated as of Closing Time, in form and
substance satisfactory to the Representative, together with signed or reproduced
copies of such letter for each of the other Underwriters (i) to the effect that
they reaffirm the statements made in their letter furnished pursuant to
subsection (e)(i) of this Section, except that the specified date referred to
shall be a date not more than three business days prior to Closing Time, and
(ii) containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Registration
Statement and the Prospectus Supplement of the Company dated February 10, 2009
(the “Final Prospectus Supplement”).
 
(ii)           At Closing Time, the Representative shall have received from
Grant Thornton LLP a letter, dated as of Closing Time, in form and substance
satisfactory to the Representative, together with signed or reproduced copies of
such letter for each of the other Underwriters (i) to the effect that they
reaffirm the statements made in their letter furnished pursuant to subsection
(e)(ii) of this Section, except that the specified date referred to shall be a
date not more than three business days prior to Closing Time, and (ii)
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Registration
Statement and the Final Prospectus Supplement pertaining to Corrpro Companies,
Inc. and its subsidiaries.
 

 
 
 

--------------------------------------------------------------------------------

 

(iii)           At Closing Time, the Representative shall have received from
Castaing, Hussey & Lolan, LLC a letter, dated as of Closing Time, in form and
substance satisfactory to the Representative, together with signed or reproduced
copies of such letter for each of the other Underwriters (i) to the effect that
they reaffirm the statements made in their letter furnished pursuant to
subsection (e)(iii) of this Section, except that the specified date referred to
shall be a date not more than three business days prior to Closing Time, and
(ii) containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Registration
Statement and the Final Prospectus Supplement.
 
(iv)           At Closing Time, the Representative shall have received from UHY
LLP a letter, dated as of Closing Time, in form and substance satisfactory to
the Representative, together with signed or reproduced copies of such letter for
each of the other Underwriters (i) to the effect that they reaffirm the
statements made in their letter furnished pursuant to subsection (e)(iv) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to Closing Time, and (ii) containing statements
and information of the type ordinarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained in the Registration Statement and the Final
Prospectus Supplement.
 
(g)           Approval of Listing.  At Closing Time, the Securities shall have
been approved for inclusion in the Nasdaq Global Select Market, subject only to
official notice of issuance.
 
(h)           Lock-up Agreements.  At the date of this Agreement, the
Representative shall have received an agreement substantially in the form of
Exhibit B hereto signed by the persons listed on Schedule F hereto.
 
(i)           Maintenance of Rating.  Since the execution of this Agreement,
there shall not have been any decrease in the rating of any of the Company’s
securities by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the 1933 Act) or any notice given of
any intended or potential decrease in any such rating or of a possible change in
any such rating that does not indicate the direction of the possible change.
 
(j)           Conditions to Purchase of Option Securities.  In the event that
the Underwriters exercise their option provided in Section 2(b) hereof to
purchase all or any portion of the Option Securities, the representations and
warranties of the Company contained herein and the statements in any
certificates furnished by the Company or any subsidiary of the Company hereunder
shall be true and correct as of each Date of Delivery and, at the relevant Date
of Delivery, the Representative shall have received:
 
(i)           Officers’ Certificate.  A certificate, dated such Date of
Delivery, of the President or a Vice President of the Company and of the chief
financial or chief accounting officer of the Company confirming that the
certificate delivered at the Closing Time pursuant to Section 5(d) hereof
remains true and correct as of such Date of Delivery.
 
(ii)           Opinion of Counsel for the Company.  The favorable opinion of
Thompson Coburn LLP, counsel for the Company, in form and substance satisfactory
to counsel for the Underwriters, dated such Date of Delivery, relating to the
Option Securities to be purchased on such Date of Delivery and otherwise to the
same effect as the opinion required by Section 5(b) hereof.
 

 
 
 

--------------------------------------------------------------------------------

 

 
(iii)           Opinion of Counsel for the Underwriters.  The favorable opinion
of Winston & Strawn LLP, counsel for the Underwriters, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by Section
5(c) hereof.
 
(iv)           Bring-down Comfort Letters.
 
(1)           A letter from PricewaterhouseCoopers LLP, in form and substance
satisfactory to the Representative and dated such Date of Delivery,
substantially in the same form and substance as their letter furnished to the
Representative pursuant to Section 5(f)(i) hereof, except that the “specified
date” in the letter furnished pursuant to this paragraph shall be a date not
more than five days prior to such Date of Delivery.
 
(2)           A letter from Grant Thornton LLP, in form and substance
satisfactory to the Representative and dated such Date of Delivery,
substantially in the same form and substance as their letter furnished to the
Representative pursuant to Section 5(f)(ii) hereof, except that the “specified
date” in the letter furnished pursuant to this paragraph shall be a date not
more than five days prior to such Date of Delivery.
 
(3)           A letter from Castaing, Hussey & Lolan, LLC, in form and substance
satisfactory to the Representative and dated such Date of Delivery,
substantially in the same form and substance as their letter furnished to the
Representative pursuant to Section 5(f)(iii) hereof, except that the “specified
date” in the letter furnished pursuant to this paragraph shall be a date not
more than five days prior to such Date of Delivery.
 
(k)           Additional Documents.  At Closing Time and at each Date of
Delivery, counsel for the Underwriters shall have been furnished with such
documents and opinions as they may require for the purpose of enabling them to
pass upon the issuance and sale of the Securities as herein contemplated, or in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Representative and counsel for the Underwriters.
 
(l)           Termination of Agreement.  If any condition specified in this
Section shall not have been fulfilled when and as required to be fulfilled, this
Agreement, or, in the case of any condition to the purchase of Option
Securities, on a Date of Delivery which is after the Closing Time, the
obligations of the several Underwriters to purchase the relevant Option
Securities, may be terminated by the Representative by notice to the Company at
any time at or prior to Closing Time or such Date of Delivery, as the case may
be, and such termination shall be without liability of any party to any other
party except as provided in Section 4 and except that Sections 1, 6, 7 and 8
shall survive any such termination and remain in full force and effect.
 

 
 
 

--------------------------------------------------------------------------------

 

SECTION 6.             Indemnification.
 
(a)           Indemnification of Underwriters.  The Company agrees to indemnify
and hold harmless each Underwriter, its affiliates, as such term is defined in
Rule 501(b) under the 1933 Act (each, an “Affiliate”), its selling agents and
each person, if any, who controls any Underwriter within the meaning of Section
15 of the 1933 Act or Section 20 of the 1934 Act as follows:
 
(i)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), including the Rule 430B Information, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of any
untrue statement or alleged untrue statement of a material fact included in any
preliminary prospectus, any Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), any “road show” (as defined in Rule 433)
not constituting an Issuer Free Writing Prospectus (a “Non-Prospectus Road
Show”) or any Blue Sky application or other document prepared or executed by the
Company (or based upon any written information furnished by the Company for use
therein) specifically for the purpose of qualifying any or all of the Securities
under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
(ii)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 6(d) below) any such
settlement is effected with the written consent of the Company; and
 
(iii)           against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by Merrill Lynch), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;
 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Underwriter through Merrill Lynch expressly for use in the Registration
Statement (or any amendment thereto), including the Rule 430B Information, or
any preliminary prospectus, any Issuer Free Writing Prospectus or the Prospectus
(or any amendment or supplement thereto).
 
(b)           Indemnification of Company, Directors and Officers.  Each
Underwriter severally agrees to indemnify and hold harmless the Company, its
directors, each of its officers who signed the Registration Statement, and each
person, if any, who controls the Company within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act against any and all loss, liability,
claim, damage and expense described in the indemnity contained in subsection (a)
of this Section, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendment thereto), including the Rule 430B Information or any
preliminary prospectus, any Issuer Free Writing Prospectus, any Non-Prospectus
Road Show, any Blue Sky Application or the Prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
furnished to the Company by such Underwriter through Merrill Lynch expressly for
use therein.
 

 
 
 

--------------------------------------------------------------------------------

 

 
(c)           Actions against Parties; Notification.  Each indemnified party
shall give notice as promptly as reasonably practicable to each indemnifying
party of any action commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify an indemnifying party shall not
relieve such indemnifying party from any liability hereunder to the extent it is
not materially prejudiced as a result thereof and in any event shall not relieve
it from any liability which it may have otherwise than on account of this
indemnity agreement.  In the case of parties indemnified pursuant to Section
6(a) above, counsel to the indemnified parties shall be selected by Merrill
Lynch, and, in the case of parties indemnified pursuant to Section 6(b) above,
counsel to the indemnified parties shall be selected by the Company.  An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party.  In no event shall the indemnifying parties be liable for
fees and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section 6 or Section 7 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party from all liability
arising out of such litigation, investigation, proceeding or claim and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.
 
(d)           Settlement without Consent if Failure to Reimburse.  If at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 6(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.
 
SECTION 7.             Contribution.  If the indemnification provided for in
Section 6 hereof is for any reason unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, liabilities, claims,
damages or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount of such losses, liabilities, claims, damages
and expenses incurred by such indemnified party, as incurred, (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Underwriters on the other hand from the offering
of the Securities pursuant to this Agreement or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and of the
Underwriters on the other hand in connection with the statements or omissions
that resulted in such losses, liabilities, claims, damages or expenses, as well
as any other relevant equitable considerations.
 

 
 
 

--------------------------------------------------------------------------------

 

The relative benefits received by the Company on the one hand and the
Underwriters on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total underwriting discount received by the Underwriters, in each case
as set forth on the cover of the Prospectus, bear to the aggregate initial
public offering price of the Securities as set forth on the cover of the
Prospectus.
 
The relative fault of the Company on the one hand and the Underwriters on the
other hand shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Underwriters and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
 
The Company and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 7.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 7 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
 
Notwithstanding the provisions of this Section 7, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.
 
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
For purposes of this Section 7, each person, if any, who controls an Underwriter
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each Underwriter’s Affiliates and selling agents shall have the same rights
to contribution as such Underwriter, and each director of the Company, each
officer of the Company who signed the Registration Statement, and each person,
if any, who controls the Company within the meaning of Section 15 of the 1933
Act or Section 20 of the 1934 Act shall have the same rights to contribution as
the Company.  The Underwriters’ respective obligations to contribute pursuant to
this Section 7 are several in proportion to the number of Initial Securities set
forth opposite their respective names in Schedule A hereto and not joint.
 
SECTION 8.             Representations, Warranties and Agreements to
Survive.  All representations, warranties and agreements contained in this
Agreement or in certificates of officers of the Company or any of its
subsidiaries submitted pursuant hereto, shall remain operative and in full force
and effect regardless of (i) any investigation made by or on behalf of any
Underwriter or its Affiliates or selling agents, any person controlling any
Underwriter, its officers or directors or any person controlling the Company and
(ii) delivery of and payment for the Securities.
 

 
 
 

--------------------------------------------------------------------------------

 

SECTION 9.                 Termination of Agreement.
 
(a)           Termination; General.  The Representative may terminate this
Agreement, by notice to the Company, at any time at or prior to Closing Time (i)
if there has been, since the time of execution of this Agreement or since the
respective dates as of which information is given in the Prospectus (exclusive
of any supplement thereto) or the General Disclosure Package, any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, or (ii) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representative,
impracticable or inadvisable to market the Securities or to enforce contracts
for the sale of the Securities, or (iii) if trading in any securities of the
Company has been suspended or materially limited by the Commission or the Nasdaq
Global Select Market, or if trading generally on the American Stock Exchange or
the New York Stock Exchange or in the Nasdaq Global Market or the Nasdaq Global
Select Market has been suspended or materially limited, or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices have been
required, by any of said exchanges or by such system or by order of the
Commission, the Financial Industry Regulatory Authority or any other
governmental authority, or (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States, or
(v) if a banking moratorium has been declared by either Federal or New York
authorities.
 
(b)           Liabilities.  If this Agreement is terminated pursuant to this
Section, such termination shall be without liability of any party to any other
party except as provided in Section 4 hereof, and provided further that Sections
1, 6, 7 and 8 shall survive such termination and remain in full force and
effect.
 
SECTION 10.                Default by One or More of the Underwriters.  If one
or more of the Underwriters shall fail at Closing Time or a Date of Delivery to
purchase the Securities which it or they are obligated to purchase under this
Agreement (the “Defaulted Securities”), the Representative shall have the right,
within 24 hours thereafter, to make arrangements for one or more of the
non-defaulting Underwriters, or any other underwriters, to purchase all, but not
less than all, of the Defaulted Securities in such amounts as may be agreed upon
and upon the terms herein set forth; if, however, the Representative shall not
have completed such arrangements within such 24-hour period, then:
 
(i)           if the number of Defaulted Securities does not exceed 10% of the
number of Securities to be purchased on such date, each of the non-defaulting
Underwriters shall be obligated, severally and not jointly, to purchase the full
amount thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or
 
(ii)           if the number of Defaulted Securities exceeds 10% of the number
of Securities to be purchased on such date, this Agreement or, with respect to
any Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase and of the Company to sell the Option Securities to be
purchased and sold on such Date of Delivery shall terminate without liability on
the part of any non-defaulting Underwriter.
 
No action taken pursuant to this Section 10 shall relieve any defaulting
Underwriter from liability in respect of its default.
 

 
 
 

--------------------------------------------------------------------------------

 

In the event of any such default which does not result in a termination of this
Agreement or, in the case of a Date of Delivery which is after the Closing Time,
which does not result in a termination of the obligation of the Underwriters to
purchase and the Company to sell the relevant Option Securities, as the case may
be, either the Representative or the Company shall have the right to postpone
Closing Time or the relevant Date of Delivery, as the case may be, for a period
not exceeding seven days in order to effect any required changes in the
Registration Statement or Prospectus or in any other documents or
arrangements.  As used herein, the term “Underwriter” includes any person
substituted for an Underwriter under this Section 10.
 
SECTION 11.             Default by the Company. If the Company shall fail at
Closing Time or at the Date of Delivery to sell the number of Securities that it
is obligated to sell hereunder, then this Agreement shall terminate without any
liability on the part of any non-defaulting party; provided, however, that the
provisions of Sections 1, 4, 6, 7 and 8 shall remain in full force and
effect.  No action taken pursuant to this Section shall relieve the Company from
liability, if any, in respect of such default.
 
SECTION 12.             Tax Disclosure.  Notwithstanding any other provision of
this Agreement, from the commencement of discussions with respect to the
transactions contemplated hereby, the Company (and each employee, representative
or other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as such terms are
used in Sections 6011, 6111 and 6112 of the U.S. Internal Revenue Code and the
Treasury Regulations promulgated thereunder) of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided relating to such tax treatment and tax structure.
 
SECTION 13.              Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted by any standard form of telecommunication.  Notices to the
Underwriters shall be directed to the Representative at 4 World Financial
Center, New York, New York 10080, attention of Jonathan Roskes, Esq.; and
notices to the Company shall be directed to it at Insituform Technologies, Inc.,
17988 Edison Avenue, Chesterfield, Missouri 63005, attention of David F. Morris,
Esq.
 
SECTION 14.              No Advisory or Fiduciary Relationship.  The Company
acknowledges and agrees that (a) the purchase and sale of the Securities
pursuant to this Agreement, including the determination of the public offering
price of the Securities and any related discounts and commissions, is an
arm’s-length commercial transaction between the Company, on the one hand, and
the several Underwriters, on the other hand, (b) in connection with the offering
contemplated hereby and the process leading to such transaction each Underwriter
is and has been acting solely as a principal and is not the agent or fiduciary
of the Company or its stockholders, creditors, employees or any other party, (c)
no Underwriter has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Underwriter
has advised or is currently advising the Company on other matters) and no
Underwriter has any obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Underwriters and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, and (e) the Underwriters have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate. The Company hereby waives any
claims that the Company may have against the Underwriters with respect to any
breach of fiduciary duty in connection with this offering.
 
SECTION 15.                Research Analyst Independence.  The Company
acknowledges that the Underwriters’ research analysts and research departments
are required to be independent from their
 

 
 
 

--------------------------------------------------------------------------------

 

respective investment banking divisions and are subject to certain regulations
and internal policies, and that such Underwriters’ research analysts may hold
views and make statements or investment recommendations and/or publish research
reports with respect to the Company and/or the offering that differ from the
views of their respective investment banking divisions.  The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Underwriters with respect to any conflict of
interest that may arise from the fact that the views expressed by their
independent research analysts and research departments may be different from or
inconsistent with the views or advice communicated to the Company by such
Underwriters’ investment banking divisions.  The Company acknowledges that each
of the Underwriters is a full-service securities firm and as such from time to
time, subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the Company.
 
SECTION 16.               Integration.  This Agreement supersedes all prior
agreements and understandings (whether written or oral) between the Company and
the Underwriters, or any of them, with respect to the subject matter hereof.
 
SECTION 17.              Parties.  This Agreement shall each inure to the
benefit of and be binding upon the Underwriters and the Company and their
respective successors.  Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Underwriters and the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 6 and 7
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained.  This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Underwriters and the Company and
their respective successors, and said controlling persons and officers and
directors and their heirs and legal representatives, and for the benefit of no
other person, firm or corporation.  No purchaser of Securities from any
Underwriter shall be deemed to be a successor by reason merely of such purchase.
 
SECTION 18.                Trial by Jury.  The Company (on its behalf and, to
the extent permitted by applicable law, on behalf of its stockholders and
affiliates) and each of the Underwriters hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
 
SECTION 19.               GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 20.                TIME.  TIME SHALL BE OF THE ESSENCE OF THIS
AGREEMENT.  EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER
TO NEW YORK CITY TIME.
 
SECTION 21.                Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same Agreement.
 
SECTION 22.                  Effect of Headings.  The Section headings herein
are for convenience only and shall not affect the construction hereof.
 

 
 
 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Underwriters and the Company in accordance with its terms.
 
        Very truly yours,
 
        INSITUFORM TECHNOLOGIES, INC.
 
 
 
 
     By  /s/ David F. Morris  

 
        Name:  David F. Morris

 
        Title:    SVP and CAO

 
 
CONFIRMED AND ACCEPTED,

 
as of the date first above written:

 
  MERRILL LYNCH & CO.
 
MERRILL LYNCH, PIERCE, FENNER & SMITH

 
INCORPORATED



 
  By     /s/ John Fortson
 

    Authorized Signatory
 
  For itself and as Representative of the other Underwriters named in Schedule A
hereto.
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Name of Underwriter
Number of
Initial
Securities
   
    Merrill Lynch, Pierce, Fenner & Smith
    Incorporated
7,200,000
Janney Montgomery Scott
LLC                                                                                                          
   900,000
Stifel, Nicolaus & Company,
Incorporated                                                                                                          
   900,000
       
Total                                                                                                          
       9,000,000       


Sch A-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
INSITUFORM TECHNOLOGIES, INC.
 
9,000,000 Shares of Class A Common Stock
 
(Par Value $0.01 Per Share)
 


 
 
1.
The initial public offering price per share for the Securities is $13.00.

 
 
2.
The number of shares of the Securities purchased by the Underwriters is
9,000,000 (with overallotment:  10,350,000).

 
 
3.
Closing Date:  February 17, 2009.

 
 
4.
Press release of the Company to be dated February 11, 2009.

 


 


 

Sch B-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
LIST OF SUBSIDIARIES
 
Name of Subsidiary
Place of Organization
Affholder, Inc.
Missouri
Clearline Services Limited
United Kingdom
First Down Acquisition Corporation
Ohio
INA Acquisition Corp.
Delaware
Insituform Asia Limited1
Hong Kong
Insituform Balcani S.R.L.
Romania
Insituform Belgium NV
Belgium
Insituform CV
The Netherlands
Insituform Cyprus Limited
Cyprus
Insituform Environmental Techniques Limited2
Ireland
Insituform Europe SAS
France
Insituform Holdings BV
The Netherlands
Insituform Holdings (UK) Limited
United Kingdom
Insituform Hong Kong Limited
Hong Kong
Insituform Limited Partnership
New Brunswick, Canada
Insituform Linings Public Limited Company3
United Kingdom
Insituform Pacific Pty Limited4
Australia
Insituform Pipeline Rehabilitation Private Ltd5
India
Insituform Rioolrenovatietechnieken B.V.
The Netherlands
Insituform Rohrsanierungstechniken GmbH6
Germany
Insituform Singapore Pte. Ltd.
Singapore
Insituform sp. z.o.o.
Poland
Insituform Technologies CV
The Netherlands
Insituform Technologies Iberica S.A.
Spain
Insituform Technologies Limited
Alberta, Canada
Insituform Technologies Limited
United Kingdom
Insituform Technologies Netherlands BV
The Netherlands
Insituform Technologies USA, Inc.
Delaware
Italcontrolli-Insituform S.r.l.7
Italy
ITI International Services, Inc.
Delaware
KA-TE Insituform AG
Switzerland
Kinsel Industries, Inc.
Texas
Mississippi Textiles Corporation
Mississippi
Nu Pipe Limited
United Kingdom
Sewer Services Limited
United Kingdom
TBC Acquisition Corp.
Delaware
United Pipeline de Mexico S.A. de C.V.8
Mexico
United Sistemas de Revestimento un Tubulações Ltda.
Brazil
United Sistema de Tuberias Limitada
Chile
Video Injection – Insituform SAS
France



 



--------------------------------------------------------------------------------

 
Entities in which the Company or its subsidiaries hold less than a 100%
interest:
 
1 Insituform Technologies Netherlands BV holds a 50% interest.
 
2 Insituform Technologies Limited holds a 50% interest.
 
3 Insituform Holdings (UK) Limited holds a 75% interest.
 
4 Insituform Technologies Netherlands BV holds a 50% interest.
 
5 Insituform Technologies Netherlands BV holds a 50% interest and Insituform
Holdings BV holds a 0.5% interest.
 
6 Insituform Holdings (UK) Limited holds a 50% interest.   Insituform
Rohrsanierungs-techniken GmbH holds a 100% interest in both KUT Kanal &
Umwelttechnik GmbH (Germany) and Insituform Leitungssanierung GmbH (Austria) and
a 51% interest in Insituform-Hulin Rohrsanierungs-techniken S.R.O.
(Slovakia).  Insituform-Hulin Rohrsanierungs-techniken S.R.O. holds a 100%
interest in Insituform Hulin s.r.o. (Hungary) and Insituform s.r.o.
(Czech Republic).
 
7 INA Acquisition Corp. holds a 50% equity interest.  This entity is currently
in the process of dissolution.
 
8 INA Acquisition Corp. holds a 55% interest.

Sch C-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE D
 
INSITUFORM TECHNOLOGIES, INC.
 
9,000,000 Shares of Class A Common Stock
 
(Par Value $0.01 Per Share)
 
1.           The initial public offering price per share for the Securities,
determined as provided in Section 2, shall be $13.00.
 
2.           The purchase price per share for the Securities to be paid by the
several Underwriters shall be $12.35, being an amount equal to the initial
public offering price set forth above less $0.65 per share; provided that the
purchase price per share for any Option Securities purchased upon the exercise
of the overallotment option described in Section 2(b) shall be reduced by an
amount per share equal to any dividends or distributions declared by the Company
and payable on the Initial Securities but not payable on the Option Securities.
 

Sch D-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE E
 


 
None.
 

Sch E-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE F
 
List of persons and entities
subject to lock-up
 


 


 
1.
    J. Joseph Burgess

 
2.
    Stephen P. Cortinovis

 
3.
    Stephanie A. Cuskley

 
4.
    John P. Dubinsky

 
5.
    Juanita H. Hinshaw

 
6.
    Alfred L. Woods

 
7.
    Holly S. Sharp

 
8.
    David A. Martin

 
9.
    David F. Morris






Sch F-1
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO
SECTION 5(b)
 


_____________, 2009


MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith Incorporated
  as Representative of the several Underwriters
4 World Financial Center
New York, New York  10080


Re:       Insituform Technologies, Inc.


Ladies and Gentlemen:
 
       We have acted as counsel to Insituform Technologies, Inc., a Delaware
corporation (the “Company”), in connection with the sale and issuance by the
Company of [       ] shares of its Class A Common Stock, par value $0.01 per
share (the “Common Stock”), and an option to purchase up to an aggregate of
[     ] shares of the Company’s Common Stock solely for the purpose of covering
over-allotments, pursuant to the Purchase Agreement dated ________ (the
“Purchase Agreement”), between the Company and the underwriters named in
Schedule A to the Purchase Agreement (the “Underwriters”).  Capitalized terms
used herein without definition have the respective meanings ascribed thereto in
the Purchase Agreement.  We are rendering this opinion to you pursuant to
Section 5(b) of the Purchase Agreement.
 
As counsel, we have examined originals or copies, certified or otherwise
identified to our satisfaction, of such documents, records, certificates and
other instruments as we have deemed necessary or appropriate.  In rendering our
opinions, we have relied upon certificates of officials of the Company as to
certain factual matters material to such opinions.  We have also relied upon
certificates of public officials, including, with respect to our opinions
expressed regarding good standing in paragraphs (1) and (7) below, good standing
certificates from the appropriate state and foreign authorities of recent
date.  We have made no additional investigation after the dates of such
certificates of good standing.  Such certificates of officials of the Company
and public officials have been furnished or made available to you.  In rendering
our opinions set forth in paragraphs (13) and (17), we have not conducted any
search of the court or agency records or dockets of any jurisdiction or
undertaken any further inquiry.  In examining such materials and in delivering
this opinion, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity to
the originals of all documents submitted to us as certified, photostatic or
conformed copies, and the authenticity of the originals of all such copies.
 
In rendering our opinions, we have assumed (a) the due authorization of the
Purchase Agreement by all parties (other than the Company) thereto, (b) that
each party (other than the Company) to the Purchase Agreement is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (c) that each party (other than the Company) to the Purchase
Agreement has
 

A-1
 
 

--------------------------------------------------------------------------------

 

full right, power and authority to enter into such agreement, (d) that each
party (other than the Company) to the Purchase Agreement has obtained any and
all consents, permits and approvals required by or from any and all Federal,
state, local and foreign governmental and regulatory agencies and authorities in
connection with the transactions contemplated thereby, to the extent necessary
for the legality, validity, binding effect and enforceability of such agreement,
(e) the compliance by each party (other than the Company) to the Purchase
Agreement with its covenants and undertakings contained therein, and (f) the
legal competence and capacity of natural persons. We note that the Purchase
Agreement is governed by the laws of the State of New York, and we have assumed
the effectiveness of this choice of law provision.  In addition, for purposes of
our opinion, we have assumed that there are no other agreements or
understandings among the parties (other than as expressly referred to in the
Purchase Agreement) that would modify the terms of such agreement or the
respective rights or obligations of the parties thereunder.
 
We are opining herein as to the effect on the subject transactions only of the
Federal laws of the United States of America, the laws of the States of Missouri
and New York and the General Corporation Law of the State of Delaware. We
express no opinion as to whether the laws of any other jurisdiction might affect
any opinion rendered by us, whether because of the application in Missouri or
New York of the laws of such other jurisdiction or because of the application in
such other jurisdiction of the above-referenced laws of the States of Missouri
and New York.
 
When used in this opinion, the phrase “to our knowledge,” “known to us” or words
of similar import signify that, in the course of our representation of the
Company and inquiry of the lawyers within our firm who have provided substantive
legal work to the Company, no facts have come to our attention that would give
us actual knowledge or actual notice that any such opinions or other matters set
forth herein are not accurate.  Except to the extent expressly set forth herein,
we have not undertaken any independent investigation to determine the existence
or absence of such facts and no inference as to our knowledge of the existence
or absence of such facts should be drawn from our representation of the Company.
 
Based solely on the foregoing and subject to the other qualifications set forth
herein, we are of the opinion that:
 
1.           The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.
 
2.           The Company has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under the Purchase
Agreement.
 
3.           The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.
 
4.           The authorized, issued and outstanding capital stock of the Company
is as set forth in the Prospectus in the column entitled “Actual” under the
caption “Capitalization” (except for subsequent issuances, if any, pursuant to
the Purchase Agreement or pursuant to reservations, agreements or employee
benefit plans referred to in the Prospectus or pursuant to the exercise of
convertible securities or options referred to in the Prospectus); the shares of
issued and outstanding capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable; and none of the
outstanding shares of capital stock of the Company was issued in violation of
the preemptive or other similar rights of any security holder of the Company.
 

A-2
 
 

--------------------------------------------------------------------------------

 

 
5.           The Securities have been duly authorized for issuance and sale to
the Underwriters pursuant to the Purchase Agreement and, when issued and
delivered by the Company pursuant to the Purchase Agreement against payment of
the consideration set forth in the Purchase Agreement, will be validly issued
and fully paid and non-assessable and no holder of the Securities is or will be
subject to personal liability by reason of being such a holder.
 
6.           To our knowledge after due inquiry, the issuance and sale of the
Securities are not subject to the preemptive or other similar rights of any
securityholder of the Company.
 
7.           Each Subsidiary has been duly formed and is validly existing in
good standing under the laws of the jurisdiction of its organization, has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Registration Statement, all of the issued and
outstanding capital stock of each Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and, to the best of our
knowledge, is owned by the Company, directly or through subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance, claim or
equity; none of the outstanding shares of capital stock of any Subsidiary was
issued in violation of the preemptive or similar rights of any securityholder of
such Subsidiary.
 
8.           The Purchase Agreement has been duly authorized, executed and
delivered by the Company.
 
9.           The Registration Statement has become effective under the 1933 Act;
any required filing of each prospectus relating to the Securities (including the
Prospectus) pursuant to Rule 424(b) has been made in the manner and within the
time period required by Rule 424(b) (without reference to Rule 424(b)(8)); any
required filing of each Issuer Free Writing Prospectus pursuant to Rule 433 has
been made in the manner and within the time period required by Rule 433(d); and,
to the best of our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued under the 1933 Act and no proceedings for
that purpose have been instituted or are pending or threatened by the
Commission.
 
10.           The Registration Statement, including without limitation the Rule
430B Information, the Prospectus, excluding the documents incorporated by
reference therein, and each amendment or supplement to the Registration
Statement and the Prospectus, excluding the documents incorporated by reference
therein, as of their respective effective or issue dates (including without
limitation each deemed effective date with respect to the Underwriters pursuant
to Rule 430B(f)(2) of the 1933 Act Regulations), other than the financial
statements and supporting schedules included therein or omitted therefrom, as to
which we need express no opinion complied as to form in all material respects
with the requirements of the 1933 Act and the 1933 Act Regulations.
 
11.           The documents incorporated by reference in the Prospectus (other
than the financial statements and supporting schedules included therein or
omitted therefrom, as to which we need express no opinion), when they became
effective or were filed with the Commission, as the case may be, complied as to
form in all material respects with the requirements of the 1934 Act and the
rules and regulations of the Commission thereunder.
 

A-3
 
 

--------------------------------------------------------------------------------

 

12.           The form of certificate used to evidence the Common Stock complies
in all material respects with all applicable statutory requirements, with any
applicable requirements of the amended and restated certificate of incorporation
and by-laws of the Company and the requirements of the Nasdaq Global Select
Market.
 
13.           To our knowledge, other than as described in the Registration
Statement, there is not pending or threatened any action, suit, proceeding,
inquiry or investigation, to which the Company or any subsidiary is a party, or
to which the property of the Company or any subsidiary is subject, before or
brought by any court or governmental agency or body, domestic or foreign, which
would reasonably be expected to result in a Material Adverse Effect, or which
would reasonably be expected to materially and adversely affect the properties
or assets thereof or the consummation of the transactions contemplated in the
Purchase Agreement or the performance by the Company of its obligations
thereunder.
 
14.           The information in the Prospectus under “Description of Capital
Stock--Common Stock,” and in the Registration Statement under Item 15 to the
extent that it constitutes matters of law, summaries of legal matters, the
Company’s amended and restated certificate of incorporation and by-laws or legal
proceedings, or legal conclusions, has been reviewed by us and is correct in all
material respects.
 
15.           All descriptions in the Registration Statement of contracts and
other documents to which the Company or its subsidiaries are a party are
accurate in all material respects; to our knowledge, there are no franchises,
contracts, indentures, mortgages, loan agreements, notes, leases or other
instruments required to be described or referred to in the Registration
Statement or to be filed as exhibits to the Registration Statement or to the
documents incorporated by reference to the Registration Statement other than
those described or referred to therein or filed or incorporated by reference as
exhibits thereto.
 
16.           No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency, domestic or foreign (other than under the 1933 Act and the
1933 Act Regulations, which have been obtained, or as may be required under the
securities or blue sky laws of the various states, as to which we need express
no opinion) is necessary or required in connection with the due authorization,
execution and delivery of the Purchase Agreement or for the offering, issuance,
sale or delivery of the Securities.
 
17.           The execution, delivery and performance of the Purchase Agreement
and the consummation of the transactions contemplated in the Purchase Agreement
and in the Registration Statement (including the issuance and sale of the
Securities and the use of the proceeds from the sale of the Securities as
described in the Prospectus under the caption “Use Of Proceeds”) and compliance
by the Company with its obligations under the Purchase Agreement do not and will
not, whether with or without the giving of notice or lapse of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined in Section 1(a)(xiii) of the Purchase Agreement) under or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any subsidiary pursuant to any contract, indenture,
mortgage, deed of trust, loan or credit agreement, note, lease or any other
agreement or instrument, known to us, to which the Company or any subsidiary is
a party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any subsidiary is subject (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not have a Material Adverse Effect), nor will such
action result in any violation of the provisions of the amended and restated
certificate of incorporation or by-laws of the Company or any subsidiary, or any
applicable law, statute, rule, regulation, judgment, order, writ or decree,
known to us, of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over the Company or any subsidiary or any of their
respective properties, assets or operations.
 

A-4
 
 

--------------------------------------------------------------------------------

 

18.           The Company is not required, and upon the issuance and sale of the
Securities as herein contemplated and the application of the net proceeds
therefrom as described in the Prospectus will not be required, to register as an
“investment company” under the 1940 Act.
 
19.           The Company or its subsidiaries are the exclusive owners of the
entire right, title and interest in and to the intellectual property owned by
the Company or any of its subsidiaries and material to their business (the
“Owned Intellectual Property”), and have a valid license to use the intellectual
property that is licensed or sublicensed to the Company or any of its
subsidiaries and material to their business (the “Licensed Intellectual
Property”).  The Company or its subsidiaries are entitled to use all Owned
Intellectual Property and Licensed Intellectual Property in the continued
operation of their business without limitation, subject only to the terms of the
licenses relating to the Licensed Intellectual Property.  The Owned Intellectual
Property and, to the best of our knowledge, the Licensed Intellectual Property
have not been adjudged invalid or unenforceable in whole or in part, and are
valid and enforceable.  The expiration of any patents, patent rights,
trademarks, service marks, trade names or copyrights would not result in a
Material Adverse Effect that is not otherwise disclosed in the Registration
Statement, the General Disclosure Package or the Prospectus.
 
20.           To our knowledge, except as would not reasonably be expected to
result in a Material Adverse Effect, the conduct of the Company’s or its
subsidiaries’ business as currently conducted or proposed to be conducted does
not infringe or misappropriate the intellectual property of any third party.  No
material actions or proceedings alleging any of the foregoing are pending, and
no claim has been threatened or asserted against the Company or any of its
subsidiaries alleging any of the foregoing that would reasonably be expected to
result in a Material Adverse Effect.  To our knowledge, no person is engaging in
any activity that infringes the Owned Intellectual Property that would result in
a Material Adverse Effect.
 
21.           No Owned Intellectual Property is subject to any outstanding
decree, order, injunction, judgment or ruling restricting the Owned Intellectual
Property or that would impair the validity or enforceability of the Owned
Intellectual Property, except for any such decree, order, injunction, judgment
or writing that would not result in a Material Adverse Effect.
 
Nothing has come to our attention that would lead us to believe that the
Original Registration Statement or any amendment thereto (except for financial
statements and schedules and other financial data included or incorporated by
reference therein or omitted therefrom, as to which we need make no statement),
at the time such Original Registration Statement or any such amendment became
effective, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading; that the Registration Statement, including
the Rule 430B Information (except for financial statements and schedules and
other financial data included or incorporated by reference therein or omitted
therefrom, as to which we need make no statement), at each deemed effective date
with respect to the Underwriters pursuant to Rule 430B(f)(2) of the 1933 Act
Regulations, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; or that the Prospectus or any amendment or
supplement thereto (except for financial statements and schedules and other
financial data included or incorporated by reference therein or omitted
therefrom, as to which we need make no statement), at the time the Prospectus
was issued, at the time any such amended or supplemented prospectus was issued
or at the Closing Time, included or includes an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  In addition, nothing has come to our attention that would lead
us to believe that the General Disclosure Package, other than the financial
statements and schedules and other financial data included or incorporated by
reference therein or omitted therefrom, as to which we need make no statement,
as of the Applicable Time, contained any untrue
 

A-5
 
 

--------------------------------------------------------------------------------

 

statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  With respect to statements contained in
the General Disclosure Package, any statement contained in any of the
constituent documents shall be deemed to be modified or superseded to the extent
that any information contained in subsequent constituent documents modifies or
replaces such statement.
 
This opinion is delivered to the Underwriters pursuant to the terms of the
Purchase Agreement and is not to be relied upon by any other person for any
reason without our prior express written consent.  We expressly disavow any
obligation to update this letter in the future.
 
                                                Very Truly Yours,
 
 

A-6
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
l, 2009
 
MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith Incorporated
  as Representative of the several Underwriters
4 World Financial Center
New York, New York  10080
 
Re:           Proposed Public Offering by Insituform Technologies, Inc.
 
The undersigned, a shareholder and an officer and/or director of Insituform
Technologies, Inc., a Delaware corporation (the “Company”), understands that
Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), as Representative of the several underwriters, proposes to
enter into a Purchase Agreement (the “Purchase Agreement”) with the Company
providing for the public offering of shares (the “Securities”) of the Company’s
Class A common stock, par value $0.01 per share (the “Common Stock”).  In
recognition of the benefit that such an offering will confer upon the
undersigned as a shareholder and an officer and/or director of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned agrees with each underwriter to be
named in the Purchase Agreement that, during a period of 90 days from the date
of the Purchase Agreement, the undersigned will not, without the prior written
consent of Merrill Lynch, directly or indirectly, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, lend,
or otherwise dispose of or transfer any shares of the Company’s Common Stock or
any securities convertible into or exchangeable or exercisable for Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition, or
file, request or demand to be filed, or cause to be filed, any registration
statement under the Securities Act of 1933, as amended, with respect to any of
the foregoing (collectively, the “Lock-Up Securities”) or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap or transaction is to be settled by
delivery of Common Stock or other securities, in cash or otherwise, in each case
other than in connection with the receipt, exercise, cashless or net exercise,
vesting, or removal or lapse of restrictions on, stock options, restricted stock
or other awards pursuant to any employee benefit, bonus or incentive plan or
agreement of the Company which stock options, restricted stock or other awards
are scheduled to expire pursuant to their terms within 120 days of the date
hereof, so long as the aggregate number of shares of Common Stock sold pursuant
to this provision by the undersigned and all persons similarly restricted does
not exceed 35,000.
 
Notwithstanding the foregoing, if:
 
(1)           during the last 17 days of the 90-day lock-up period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs; or
 
(2)           prior to the expiration of the 90-day lock-up period, the Company
announces that it will release earnings results or becomes aware that material
news or a material event will occur during the 16-day period beginning on the
last day of the 90-day lock-up period,
 

B-1
 
 

--------------------------------------------------------------------------------

 

the restrictions imposed by this lock-up agreement shall continue to apply until
the expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, as applicable,
unless Merrill Lynch waives, in writing, such extension.
 


The undersigned hereby acknowledges and agrees that written notice of any
extension of the 90-day lock-up period pursuant to the previous paragraph will
be delivered by Merrill Lynch to the Company (in accordance with Section 13 of
the Purchase Agreement) and that any such notice properly delivered will be
deemed to have been given to, and received by, the undersigned. The undersigned
further agrees that, prior to engaging in any transaction or taking any other
action that is subject to the terms of this lock-up agreement during the period
from the date of this lock-up agreement to and including the 34th day following
the expiration of the initial 90-day lock-up period, it will give notice thereof
to the Company and will not consummate such transaction or take any such action
unless it has received written confirmation from the Company that the 90-day
lock-up period (as may have been extended pursuant to the previous paragraph)
has expired.
 
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.
 
    Very truly yours,
 
 
    Signature:    ______________________
 
    Print Name: _______________________
 
 
 
 

 
B-2

